Citation Nr: 0634507	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of instability and synovitis of the left knee (left 
knee instability), rated 20 percent disabling.

2.  Entitlement to a higher rating for degenerative joint 
disease of the left knee (left knee arthritis), rated 10 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of a right ankle sprain, currently rated 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a notice that he was granted Social 
Security Administration (SSA) disability insurance benefits, 
beginning in April 1999.  Once the VA is put on notice that 
the veteran is in receipt of such benefits, the VA has a duty 
to obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran and his representative indicated that the 
veteran's disabilities had worsened since the 2002 VA 
examination.  VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).   
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), pertaining to functional 
impairment.  In applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).  The veteran argues that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 have not been applied.

Regarding his left ankle disability, the veteran contends 
that he is entitled to a higher rating because the condition 
greatly affects his daily activities.  On remand, this claim 
should be considered on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified by the veteran, 
including the relevant Social Security 
records; and any current medical records 
showing treatment of the left knee or 
right ankle.  

2.  After completion of #1, the AMC/RO 
should schedule the veteran for a VA 
examination to ascertain the nature, 
extent, and current severity of his left 
knee and right ankle disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examination must include 
complete range of motion studies.  All 
other indicated studies should be 
accomplished.

The examiner should determine whether the 
left knee and right ankle exhibit weakened 
movement, instability, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should identify the limitation of 
activity imposed by the veteran's service-
connected left knee and right ankle 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner must 
specifically report whether, for the left 
knee, there is recurrent subluxation or 
lateral instability, and if such 
symptomatology exists, the severity of 
such manifestations.  In this regard, the 
examiner should indicate whether such 
symptomatology of instability is slight, 
moderate, or severe in nature.  
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.

3.  The RO should readjudicate the 
veteran's claims taking into consideration 
the provisions of 38 C.F.R. §§ 4.40, and 
4.45 as well as all applicable diagnostic 
codes.  With respect to the knees, General 
Counsel opinions VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, and VAOPGCPREC 9-04.   If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



